Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3, 5, 6, and 8-22 of V. Koftis et al., US 17/252,097 (Dec. 14, 2020) are pending and stand rejected.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-3, 5, 6, and 8-22 under AIA  35 U.S.C. 103 as being unpatentable over primary reference W. Hell et al., US 8,877,974 (2014) (“Hell”) in further view of any one of secondary references I. Sánchez, 50 Journal of Organic Chemistry, 5077-5079 (1985) (“Sánchez”); L. Kasturi, 55 Journal of Organic Chemistry, 3673-3680 (1988) (“Kasturi”); M. Node et al., 30 Tetrahedron Letters, 4141-4144 (1989) (“Node”); Z. Wang et al., US 7,144,913 (2006) (“Wang”), and/or new reference C. Broka et al., US 20050209260 (2005) (“Broka”) is maintained for the reasons given in the previous Office action as supplemented below in view of Applicant’s amendment, argument, and new claims.  


The Current Claims

The claims are directed to a process for the preparation of compound IIa comprising performing deoxygenation of the compound of formula Illa or a salt thereof in the presence of at least one hydrosilane reagent and an acid, at least one first acid selected from the group consisting of Lewis acids and protic acids, to provide the compound of formula Ila, 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

optionally in the form of a diastereomeric mixture. Compound IIa is known in the art as a precursor of tapentadol.  Specification at page 1.  

Applicant has amended claim 1 to further recite “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, as reflected in the scheme above.  

The Prior Art (Primary Reference)

W. Hell et al., US 8,877,974 (2014) (“Hell”)

Hell teaches a process for the preparation of (1R,2R)-3-(3-dimethylamino-1-ethyl-2-methyl-propyl)-phenol (tapentadol) and discloses that this compound has proven to be a very promising candidate for the development of an analgesic.  Hell at col. 1, lines 1-15.  Hell teaches synthesis of (1R,2R)-3-(3-dimethylamino-1-ethyl-2-methyl-propyl)-phenol (tapentadol) according to Scheme 1, which includes the following step (b) transformation of IIa to IIIa, and teaches that compound IIIa is an intermediated in the synthesis of tapentadol.  Hell at col. 3, Scheme 1.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Hell teaches that preferably transfer according to step (b) may performed in a two-step procedure, i.e., by (b) subjecting the compound of general formula (II) to dehydration followed by step (b") hydrogenation.  Hell at col. 6, lines 25-30.  Hell exemplifies this two-step procedure (b’)/(b’’) in the working examples.  Hell at col. 14, lines 1-67. Alternatively, Hell teaches that in another embodiment of the invention step (b) (scheme 1) is a direct replacement reaction of the OH group by H, preferably carried out in a one-pot reaction.  

In another embodiment of the invention step b) (scheme 1) is a direct replacement reaction of the OH group by H, preferably carried out in a one-pot reaction. More preferably an OH is replaced by H.

Hell at col. 11, lines 1-5; see also Hell claims 13 and 14.  However, as correctly noted by Applicant, Hell does not provide the details of the step (b) direct replacement reaction of the OH group by H.  

In any case, Hell differs from the instant claims in that the method for conversion of IIa to IIIa does not involve a hydrosilane reagent and a first acid selected from the group consisting of Lewis acids and protic acids.  

Respecting instant claims 9-11, Hell teaches conversion of compound IIa into the hydrochloride salt by reaction with hydrochloric acid in order to remove the diastereomeric side product by precipitation/crystallization.  Hell at col. 14, line 63 through col. 15, line 15.  

Respecting instant claim 12, Hell teaches demethylation of compound IIa hydrochloride to provide compound (IV).  Hell at col. 15, lines 15-52.  

The Prior Art (Secondary References)

I. Sánchez, 50 Journal of Organic Chemistry, 5077-5079 (1985) (“Sánchez”)

Sánchez teaches the total synthesis of perezone.  Sánchez at page 5077.  As part of the synthesis, Sánchez teaches the following reductive deoxygenation step.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Sánchez at page 5079 (“(b) Reductive Deoxygenation Step”).  

Respecting Applicant amendment “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, Sánchez employs 1.5 equivalents of the acid BF3-Et2O with respect to the starting compound.  The amount of acid employed by Sánchez falls outside of the claimed range. 

Sánchez’s above reductive deoxygenation step also differs from claim 1 in that the starting material and products structurally differ from the instantly claimed products and starting alcohol.  Sánchez teaches the claim 1 limitation of:

the presence of at least one hydrosilane reagent and at least one first acid selected from the group consisting of Lewis acids and protic acids

That is, Sánchez teaches a direct replacement reaction of the OH group by H that can be applied to step (b) of Hell.  .  

L. Kasturi, 55 Journal of Organic Chemistry, 3673-3680 (1988) (“Kasturi”)

Kasturi teaches that the total synthesis of the bicyclo[3.2.0]heptane structure 2a proposed for robustadial A was achieved.  Kasturi at Abstract.  As part of the synthesis, Kasturi teaches reductive dehydroxylation of 12 to form compound 13 with triethylsilane and trifluoroacetic acid as follows.  



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


See Kasturi at page 3675, col. 1 (Scheme IV); Id at page 3677, col. 2 (“5-Methyl-3-(2,4,6-trimethoxyphenyl)hexanenitrile (13). Method A and Method B”).  As can be seen from the above scheme, Kasturi’s staring tertiary benzylic alcohol comprises a nitrile functional group.  Kasturi reports 92% yield (Method A) and 95% yield (Method B).  

Respecting Applicant amendment “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, Kasturi employs 7.9 equivalents of the acid F3CCO2H in Method A with respect to the starting compound and 6 equivalents in Method B.  The amount of acid employed by Kasturi falls within the claimed range.  

Kasturi’s above reductive deoxygenation step only differs from claim 1 in that the starting material and products structurally differ from the instantly claimed products and starting alcohol.  

Kasturi (similar to Sánchez above) thus teaches the claim 1 limitation of:

the presence of at least one hydrosilane reagent and at least one first acid selected from the group consisting of Lewis acids and protic acids

That is, Kasturi teaches a direct replacement reaction of the OH group by H that can be applied to step (b) of Hell.  

M. Node et al., 30 Tetrahedron Letters, 4141-4144 (1989) (“Node”)

Node teaches that the synthesis of (+)-Podocarpic acid (2) and (+)-lambertic acid (3).  Node at page 4141.  As part of the synthesis, Node teaches the following dehydroxylation of a tertiary benzylic alcohol 12 (that comprising an ester functional group) to compound 13 employing triethylsilane and trifluoroacetic acid.  Node at page 4142 (Scheme II, step k).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


With respect to step k, Node discloses that reductive removal of hydroxyl group in 12 was accomplished by ionic hydrogenation with Et3SiH/CF3COOH to give 13 (92%).  Node at page 4143, first paragraph.  

Respecting Applicant amendment “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, Node does not disclose the number of equivalents of the acid F3CCO2H with respect to the starting compound.  Node merely references the procedure of D. Kursanov et al., 23 Tetrahedron, 2235-2242 (1967).  

Node’s above reductive deoxygenation step also differs from claim 1 in that the starting material and products structurally differ from the instantly claimed products and starting alcohol.  

Node (similar to Sánchez and Kasturi above) teaches the claim 1 limitation of:

the presence of at least one hydrosilane reagent and at least one first acid selected from the group consisting of Lewis acids and protic acids

That is, Node teaches a direct replacement reaction of the OH group by H that can be applied to step (b) of Hell.  



Z. Wang et al., US 7,144,913 (2006) (“Wang”) 

Wang teaches compounds of formula I.  Wang at col. 2, lines 10-25.  Wang teaches synthetic methodology that requires deoxygenation of a tertiary alcohol.  See Wang at col. 22.  Wang discloses the following working example for deoxygenation employing triethylsilane and trifluoroacetic acid.  Wang at col. 77, step 6.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Wang’s above reductive deoxygenation step differs from claims 1-3, 5, 6, and 8 in that the starting material and products structurally differ from the instantly claimed products and starting alcohol.  

Respecting Applicant amendment “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, Wang employs 33 equivalents of trifluoroacetic acid (F3CCO2H) with respect to the starting compound.  The amount of acid employed by Wang falls outside of the claimed range. 

Wang (similar to Sánchez, Kasturi and Node above) teaches the claim 1 limitation of:

the presence of at least one hydrosilane reagent and at least one first acid selected from the group consisting of Lewis acids and protic acids

That is, Wang teaches a direct replacement reaction of the OH group by H that can be applied to step (b) of Hell.  

C. Broka et al., US 20050209260 (2005) (“Broka”)

Broka is directed to compounds of formula (I).  Broka at page 1, [0009].  In Example 30, Broka teaches the following reaction.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Broka at pages 105-106, [0523]-[0524].  In this reaction, Broka employs 48 equivalents of acid with respect to the starting alcohol.  

And in Example 61, step 4, Broka teaches the following reaction.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



Broka at page 139, [0723].  In this reaction, Broka employs 49 equivalents of acid with respect to the starting alcohol.  

Broka (similar to Sánchez, Kasturi, Node, and Wang above) teaches the claim 1 limitation of:

the presence of at least one hydrosilane reagent and at least one first acid selected from the group consisting of Lewis acids and protic acids

That is, Broka teaches the details of a direct replacement reaction of the OH group by H that can be applied to step (b) of Hell.  The presence of -NH2  and piperazine amine groups in the respective Broka starting materials and products is further evidence that such silane reductive deoxygenations are effective across a range of functional groups.  

Instant Claims 1-3, 5, 6, and 8-18 Are Obvious Over Primary Reference Hell in View of the Secondary References

Claims 1-3, 5, 6, and 8-18 are obvious over primary reference hell in view of the secondary references for the following reasons.  

One of ordinary skill in the art is motivated with a reasonable likelihood of success to perform the reductive deoxygenation step (b) disclosed by Hell, as below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

by reacting compound IIa under the conditions of any one of the triethylsilane/acid mediated processes disclosed by secondary references Sánchez, Kasturi, Node, Wang, or Broka, “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof” so as to arrive at the invention of claims 1.  

One of ordinary skill in the art is motivated to do so because reacting compound IIa under the conditions of any one of the triethylsilane/acid mediated processes disclosed by secondary references Sánchez, Kasturi, Node, Wang, or Broka represents a one-step process that is simpler than the two-step process disclosed by Hell and provides excellent yields.  This motivation is bolstered in view of Hell’s teaching that in another embodiment of the invention step (b) (scheme 1) is a direct replacement reaction of the OH group by H, preferably carried out in a one-pot reaction.  Hell at col. 11, lines 1-5.  One of ordinary skill in the art is further motivated because the  secondary references (as a combination) fairly teach that the triethylsilane/acid mediated dehydroxylation process is generally applicable across a range of functional groups and generally proceeds in good to excellent yields.  

One of ordinary skill in the art is motivated to perform such reaction “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof” because the secondary references teach that the amount of acid relative to the starting alcohol is not critical.  

That is the references teach respective amounts of acid to alcohol ranging from 1.5 to 49 equivalents, as summarized in Table 1 below.  

Table 1: Summary of Secondary References

Reference
Alcohol
Acid
Silane (equivalents)
Equivalents of Acid Relative to Starting Alcohol
Yield
Sánchez

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

BF3-Et2O 
Et3Si
(1.2 eq)
1.5
80%
Kasturi Method A

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

F3CCO2H
Et3SiH
(2.55 eq)
7.9
95%
Kasturi Method B

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

F3CCO2H
Et3SiH
(2.5)
6
95%
Node

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

F3CCO2H
Et3SiH
(not reported)
Not reported
92%
Wang

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

F3CCO2H
Et3SiH
(6.3 eq)
33
31%
Broka Example 30

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

F3CCO2H
Et3SiH
(9.5 eq)
48
68%
Broka Example 61

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

F3CCO2H
Et3SiH
(9.9 eq)
49
99%


Based on the secondary references, one of ordinary skill can optimize within the claimed range of “wherein the at least one first acid is present in a range of from 2 to 10 equivalents with respect to the compound of formula llla or a salt thereof”, of claims 1, 19, and 20, because it significantly overlaps with the range of acid to starting alcohol taught by the secondary art.  In fact, Kasturi teaches a ratio falling within the claimed range, while the other references teach a ratio either higher or slightly lower than the claimed range.  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  MPEP § 2144.05(I); see also, MPEP § 2144.05 (II) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Upon such modification of Hell step b by employing the silane mediated dehydroxylation of the secondary references, one of ordinary skill arrives at each and every limitation of claims 1-3, 5, 6, 8, 15, 16, and 20, which are therefore obvious pursuant to 35 U.S.C. § 103 .  

Claims 21 and 22 further limit the method of claims 1 and 20 by the recitation “wherein the at least one hydrosilane reagent is present in the range of from 1.5 to 10 equivalents with respect to the compound of formula Illa or a salt thereof”.  One of ordinary skill in the art is motivated to optimize the number of silane equivalents to within the claimed ranges in view of the secondary art.  That is the secondary references teach respective amounts of silane to alcohol to acid ranging from 1.2 to 9.9, as summarized in Table 1 above.  All of the secondary  references, except Sánchez, teach silane amounts falling within the claimed range; and Sánchez discloses only a slightly lower relative amount.  One of ordinary skill in the is motivated to optimize the silane amount to within the claim 21 and 22 range for the same reasons discussed directly above.  

Respecting instant claims 9-11, 13, 14, 17, 18 and 20 one of ordinary skill in the art is motivated with a reasonable likelihood of success to treat the compound of formula IIIa (obtained by the modified Hell procedure as above) with hydrochloric acid to form an acid addition salt via the amine group in view of Hell’s teaching that this compound can be purified by precipitation/crystallization of the hydrochloride salt; e.g., to remove any diastereomeric side product.  

Respecting instant claims 12 one of ordinary skill in the art is motivated with a reasonable likelihood of success to demethylate Hell compound IIIa (obtained as above) in order to form the desired product tapentadol, such demethylation disclosed by Hell as discussed above.  

The above obviousness rational relies on the motivation of one of ordinary skill in the art to combine prior art elements according to known methods to yield predictable results.  See MPEP § 2143(I)(A).  An alternative rational is simple substitution of one known element for another to obtain predictable results.  MPEP § 2143(I)(B).  That is, Hell teaches the synthesis of a tapentadol intermediate IIIa using a two-step dehydration / hydrogenation process.  Each of Sánchez, Kasturi, Node, Wang, or Broka teach a one-step reductive deoxygenation that one of ordinary skill in the art could substitute for the Hell two-step process.  And the results (i.e., obtaining compound IIIa) would have been predictable because the cited secondary art teaches that the one-step reductive deoxygenation is generally applicable across a range of functional groups and generally proceeds in good to excellent yields.  In still another alternative rational, one of ordinary skill in the art is motivated to apply any of the one-step procedures of any of Sánchez, Kasturi, Node, Wang, or Broka to Hell step (b) simply because they are simpler (more time/labor efficient) than the two-step procedure disclosed by Hell.  

Applicant’s Argument

Applicant argues that the cited Broka reactions employ a very large excess of acid with its amine containing starting alcohol.  Applicant argument can be summarized in that Broka’s use of about 50 equivalents of acid with an amine containing starting alcohol precludes a reasonable expectation of success (MPEP § 2143.02) in using the claimed range of 2 to 10 equivalents of acid with the claimed amine containing alcohol. 

This argument is not considered persuasive for the following reasons.  One of ordinary skill in consideration of the secondary art would be apprised that respective amounts of acid to alcohol ranging from 1.5 to 49 equivalents are employed in such dehydroxylations, as discussed above (see Table 1 above).  Of course, one of ordinary skill in the art applying the dehydroxylation of the secondary references to step b of Hell, is motivated to use the fewest equivalents of acid in order to optimize reaction efficiency.  Applicant’s argument that one of ordinary skill in would be apprised that amine containing starting alcohols require more acid is not supported by the art of record.  Neither Broka nor Wang specifically teach this.  It is true that both Broka and Wang teach specific examples where higher acid amounts are employed with amine containing alcohols (see Table 1 above).  However, there is no teaching in Wang, Broka, or the art of record allowing one of ordinary to draw the inference that the reason Broka and Wang employed higher acid amounts is due to the amine function in the starting alcohol; let alone an inference sufficient to preclude a reasonable likelihood of success that 2 to 10 equivalents of acid would not be successful with claimed compound (IIIa).  Even if one of ordinary skill in the art assumes that the first equivalent of acid forms a salt with the amine, sufficient acid remains to propel the reaction.  For example, see H. Rami et al., WO 95/03288 (1995) (Example 23 at page 29, employing 10 equivalents of trifluoroacetic acid (within the currently claimed range) per equivalent of starting alcohol having a basic amine group).    


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


Obviousness does not require absolute predictability, however, at least some degree of predictability is required.  MPEP § 2143.02(II).  And evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  MPEP § 2143.02 (II).  Conclusive proof of efficacy is not required to show a reasonable expectation of success.  MPEP § 2143.02(I).  The fact that Broka and Wang employ higher acid amounts (50 and 33 equivalents of acid respectively) in specific dehydroxylations of amine-containing alcohols (without more), does not provide sufficient data points for one of ordinary skill to recognize this as a general trend or rule for amine containing alcohols that precludes a reasonable likelihood of success with the claimed acid amounts for starting alcohol (IIIA).  

Applicant further argues that no enabling disclosure exists in Hell concerning how to use any one-step deoxygenation processes, let alone the claimed processes, for the chemistry involved in obtaining tapentadol with sufficient motivation to do so and a reasonable expectation of success. Hell's one-off statement in col. 11 is nothing more than a wish or desire - it does not place one of ordinary skill in the art in possession of a one-step process which would be expected to work, nor does it guide one of ordinary skill in the art where to look to find such an acceptable process for the compounds/chemistry of interest. This is significant, and represents a fundamental flaw of the pending rejection.

The argument that Hell is not enabled was addressed in detail in the previous Office action.  It is agreed that Hell does not provide the details of the step-b direct replacement reaction of the OH group by H.  However, there is no requirement that each reference of an obviousness (§ 103) rejection be enabled.  Even if a reference discloses an inoperative device, it is prior art for all that it teaches.  MPEP § 2121.01(II).  Therefore, a non-enabling reference may qualify as prior art for the purpose of determining obviousness under.  MPEP § 2121.01(II).  

In any case, Hell is enabled pursuant to § 112 because one of ordinary skill seeking to practice the one step dehydroxylation procedure of Hell may rely on other knowledge in the art (such as the secondary references cited discussed above teaching a one pot dehydroxylation), not just upon the specific disclosure of Hell.  MPEP § 2145 (citing In re Hoeksema, 399 F.2d 269, 273, 158 USPQ 596, 600 (CCPA 1968), once a prima facie case of obviousness is made by the USPTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed); see also MPEP § 2121.01.  Applicant has not met its burden of demonstrating that Hell is not enabled.  A finding of non-enablement requires that at the time of Applicant’s invention, one of skill in the art could not practice one-step dehydroxylation procedure mentioned by Hell without undue experimentation.  MPEP § 2164.  Applicant has not argued the appropriate factors to demonstrate non-enablement.  MPEP § 2164.  

Applicant further argues that asserted secondary references do not disclose one-step deoxygenation reaction containing the dimethyl amine group of claimed compound IIIa and/or that such a one-step deoxygenation reaction would be expected to work for such a compound.  Applicant argues that the dimethyl amine group and its nucleophilic properties would generally be expected to affect the reaction. Further, other factors such as steric hindrances and type of solvent (for example, protic or aprotic) can come into play and affect chemistry properties.  In support of this argument, Applicant refers to the identified websites below for general background related to these concepts, submitted in an IDS.  In this regard, Applicant argues that general expectations based on nucleophilic properties would include any added acid binding differently to the amine group than to the oxygen group, making reaction at the oxygen (for example, deoxygenation) less likely.  Applicant concludes that the presence of the nucleophilic dimethyl amine group in the claimed dehydroxylation would generally be expected to hinder the desired reaction at the oxygen-containing compound in the claimed reaction.  

This argument is not considered persuasive for the following reasons.  The submissions attached to Applicant’s information disclosure statement filed on August, 5, 2022 have been reviewed.  There is no teaching in the cited references allowing one of ordinary to draw the inference that claimed compound (IIIa) is less likely dehydroxylate under the claimed conditions because it comprises a dimethylamine group.  Each secondary reference teaches use of excess acid.  Even if one of ordinary skill in the art assumes that the first equivalent of acid forms a salt with or otherwise interacts with the amine function, one of ordinary skill in the art (employing more than one equivalent of acid) would understand sufficient acid remains to propel the reaction.  Further, Applicant’s argument is contradicted by Rami as discussed above.  

Applicant further cites X. Dai et al., 138 Journal of the American Chemical Society, 5433-5440 (2016).  Applicant cites Dai’s general statement that “challenge under such a context is how to selectively and directly remove sp3 C−O bonds from aliphatic alcohols, in the presence of other functionalities such as free hydroxyl groups and amines, without excessive chemical transformations”.   Notably, Dai is directed to primary alcohol deoxygenation, whereas the claimed process is directed to tertiary alcohol deoxygenation.  Furthermore, Dai does not discuss the claimed dehydroxylation employing a silane and acid.  As such, Dai does not appear particularly relevant.  Dai does not teach away from the claimed invention.  MPEP § 2145(D)(1) (citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP § 2144.05(III)(B); MPEP § 2145(X)(D).  Dai also does not appear relevant to reasonable likelihood of success.  MPEP § 2143.02.  As such, Applicant’s argument respecting Dai is not considered persuasive for the same reasons discussed above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622